Citation Nr: 1503806	
Decision Date: 01/27/15    Archive Date: 02/09/15

DOCKET NO.  07-08 521	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, Arizona


THE ISSUES

1.  Entitlement to service connection for a right ankle/leg disability (claimed as residuals of a right ankle/leg fracture).

2.  Entitlement to service connection for a disability manifested by jaw pain (claimed as due to exposure to paint remover).

3.  Entitlement to service connection for a left varicocele.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The Veteran had active duty service from January 1965 to January 1967.

This case comes before the Board of Veterans' Appeals (BVA or Board) from a January 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Phoenix, Arizona.  This case was previously before the Board in March 2012.

Evidence pertinent to the matters on appeal has been received subsequent to the last AOJ adjudication.  While the Veteran has waived initial RO consideration of this evidence, the Veteran's representative has indicated that a waiver has not been indicated.

To ensure a total review of the evidence, the Board has reviewed the paper claims file for this case and the electronic files for this case on the Virtual VA system and the Veterans Benefits Management System (VBMS).

The issue of entitlement to service connection for a right ankle/leg disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

In correspondence received in October 2014, and prior to the promulgation of a decision in the appeal, the Veteran requested withdrawal of appeal of the issues of entitlement to service connection for a disability manifested by jaw pain (claimed as due to exposure to paint remover) and entitlement to service connection for a left varicocele.

CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the Veteran for the issues of entitlement to service connection for a disability manifested by jaw pain (claimed as due to exposure to paint remover) and entitlement to service connection for a left varicocele have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by his or her authorized representative in writing.  38 C.F.R. § 20.204.

In the present case, the Veteran has indicated, in correspondence received in October 2014, a desire to withdraw the issues of entitlement to service connection for a disability manifested by jaw pain (claimed as due to exposure to paint remover) and entitlement to service connection for a left varicocele; hence, there remain no allegations of error of fact or law for appellate consideration as to those issues.  Accordingly, the Board does not have jurisdiction to review the appeal as to those issues, and they are dismissed.


ORDER

The issues of entitlement to service connection for a disability manifested by jaw pain (claimed as due to exposure to paint remover) and entitlement to service connection for a left varicocele are dismissed.


REMAND

As for the issue of entitlement to service connection for a right ankle/leg disability, in September 2013 the Veteran was scheduled for a VA examination that was to address the medical maters raised by that issue.  While the Veteran failed to appear for the scheduled September 2013 VA examination, in correspondence received in October 2014 the Veteran provided good cause (illness) as to why he was unable to attend the scheduled VA examination.  As such, the Board finds that the Veteran should be scheduled for another VA examination.

The Board finds that there has been substantial compliance with its March 2012 remand instructions.  D'Aries v. Peake, 22 Vet. App. 97, 105 (2008).  In this regard, in September 2013 the AOJ made a formal finding concerning the unavailability of the Veteran's records from an Air Force Base (AFB) in Mt. Clemens, Michigan.  Further, the Board observes that the Veteran's Social Security Administration (SSA) records are associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  Obtain all VA medical records pertinent to treatment for dated since October 20, 2014, and associate them with the record.

2.  After the development sought above is completed in full, the RO should arrange for an orthopedic examination of the Veteran to determine the presence, nature, and likely etiology of any right ankle/leg disability (ies).  The Veteran's claims file must be reviewed by the examiner in conjunction with the examination.  Based on review of the record and examination of the Veteran the examiner should provide opinions that respond to the following:

a.  Please identify by medical diagnosis each right ankle/leg disability condition found.

b.  As to each disability diagnosed, please opine whether such disability is at least as likely as not (a 50% or better probability) related to the Veteran's service (to include related complaints therein).

The examiner must explain the rationale for the opinions.

3.  Thereafter, readjudicate the issue currently on appeal.  If the benefit sought on appeal remains denied, the Veteran and representative should be furnished an appropriate supplemental statement of the case, afforded the opportunity to respond, and the case should thereafter be returned to the Board for appellate review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


